Order filed April 16, 2015




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-15-00170-CV
                                  ____________

                      HINDU ASHRAM, INC., Appellant

                                        V.

  SANJAY SARAN MATHUR, SEEMA MATHUR AND THE HEIRS OF
                 RAMESH S. MATHUR, Appellees


                   On Appeal from the 240th District Court
                           Fort Bend County, Texas
                    Trial Court Cause No. 12-DCV-201944

                                   ORDER

      The notice of appeal in this case was filed December 16, 2013. To date, the
filing fee of $195.00 has not been paid. No evidence that appellant has established
indigence has been filed. See Tex. R. App. P. 20.1. Therefore, the court issues the
following order.

      Appellant is ordered to pay the filing fee in the amount of $195.00 to the
clerk of this court on or before May 1, 2015. See Tex. R. App. P. 5. If appellant
fails to timely pay the filing fee in accordance with this order, the appeal will be
dismissed.

                                      PER CURIAM